Opinion filed June 10, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-08-00254-CV
                                         __________

             IN THE INTEREST OF S.L.T. AND S.J.T., CHILDREN


                              On Appeal from the 70th District Court

                                       Ector County, Texas

                                 Trial Court Cause No. A-119,638


                              MEMORANDUM OPINION

       Suzanne T. Blanford Gray appeals from the trial court’s order granting Eddie G.
Thetford, Jr.’s motion to modify the parent-child relationship. We affirm.
                                          Background Facts
       Gray and Thetford are the parents of two children, S.L.T and S.J.T. In an agreed order
dated August 22, 2005, Gray and Thetford were appointed as joint managing conservators of the
children. Gray had the exclusive right to designate the primary residence of the children.
Thetford was granted possession and access to the children according to the Standard Possession
Order. In April 2006, Thetford filed a motion to modify the parent-child relationship asserting
that the circumstances of the children and Gray had materially and substantially changed.
Thetford attached to his motion an affidavit stating that Gray was in jail on contempt of court
charges for thirty days. The parties agreed to temporary orders granting Thetford the exclusive
right to determine the primary residence of the children. On September 18, 2008, the trial court
held a final hearing on Thetford’s motion to modify. The trial court ordered that the parents
remain joint managing conservators of the children. Thetford was granted the exclusive right to
designate the primary residence of the children. Gray was granted possession and access to the
children according to the Standard Possession Order.
                                           Issue on Appeal
        Gray raises one issue on appeal asserting that the trial court erred in modifying the
custody order to provide that Thetford has the exclusive right to designate the primary residence
of the children because there was no evidence of a substantial and material change. We note that
Gray’s brief contains only one paragraph with a conclusory sentence stating that there is no
evidence that the circumstances of the parties or children had changed. Her brief contains no
substantive analysis, discussion, or citations to legal authorities and is not in compliance with
TEX. R. APP. P. 38.1(i). Thetford did not file a brief in this case. Despite the lack of adequate
briefs from the parties, we will address the issue before this court in order to serve the interests
of justice.
                                         Standard of Review
        We review the trial court’s decision to modify conservatorship under an abuse of
discretion standard. Gillespie v. Gillsepie, 644 S.W.2d 449, 451 (Tex. 1982). A trial court
abuses its discretion when it acts arbitrarily or unreasonably or when it clearly fails to correctly
analyze or apply the law. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex.
1985). Legal and factual insufficiency challenges are not independent grounds for asserting error
in custody determinations but are relevant factors in assessing whether the trial court abused its
discretion. In re T.D.C., 91 S.W.3d 865, 872 (Tex. App.—Fort Worth 2002, pet. denied). An
abuse of discretion does not occur if some evidence of a substantive and probative character
exists to support the trial court’s decision. Bates v. Tesar, 81 S.W.3d 411, 424-25 (Tex. App.—
El Paso 2002, no pet.). We consider only the evidence most favorable to the trial court’s ruling
and will uphold its judgment on any legal theory supported by the evidence. Niskar v. Niskar,
136 S.W.3d 749, 753-54 (Tex. App.—Dallas 2004, no pet.).
         A court may modify a conservatorship order if the modification would be in the child’s
best interest and (1) the circumstances of the child or the parties have materially and

                                                 2
substantially changed since the date of the original order; (2) if the child is at least twelve years
of age and has expressed to the court the name of the person the child prefers to have the
exclusive right to designate the child’s primary residence; or (3) if the conservator who has the
exclusive right to designate the primary residence of the child has voluntarily relinquished the
primary care and possession of the child to another person for at least six months. TEX. FAM.
CODE ANN. § 156.101(a)(3) (Vernon Supp. 2009). The best interest of the child is the primary
consideration in determining conservatorship and possession issues. In re Z.N.H., 280 S.W.3d
481, 486 (Tex. App.—Eastland 2009, no pet.).            However, we will not determine if the
modification is in the children’s best interest unless one of the above three criteria are met. In re
M.N.G., 113 S.W.3d 27, 33-34 (Tex. App.—Fort Worth 2003, no pet.).
       When Thetford filed the motion to modify, a material and substantial change had
occurred in Gray’s circumstances. Gray was in jail for thirty days for contempt of court for
failing to pay child support for another child not subject to this suit. She was unable to care for
the children during that time.      Gray voluntarily relinquished primary care to Thetford by
agreeing to the temporary orders that gave Thetford the exclusive right to designate the primary
residence of the children. Even after Gray was released from jail, she did not seek to have the
children live with her. She testified that, at that time, she was not in a stable place. The final
hearing in this cause occurred more than two years after the trial court entered the temporary
orders. During that time period, Thetford was the primary caregiver of the children. Gray did
not assert that the children should live with her until the final hearing. We find that there was a
material and substantial change in Gray’s circumstances and that she voluntarily relinquished the
primary care and possession of the children to Thetford for at least six months.
       Because we find that at least one of the criteria allowing for a modification has been met,
we must determine if the modification was in the children’s best interest. One of the public
policies of this state is to provide a stable environment for children. TEX. FAM. CODE ANN.
§ 153.001(a)(2) (Vernon 2008). The children in this case have been living with their father for
over two years. Thetford has provided a stable environment for the children. The children are
enrolled in school and preschool and attend a daycare after school. Thetford has family in the
area that can help out with the children if an emergency arises. Thetford has provided for the
children’s healthcare needs. Thetford testified that Gray had not seen the children regularly until
shortly before the final hearing. Gray testified that she trusts Thetford with her children and that

                                                 3
he has done a good job taking care of them. She testified that he is a good dad. The trial court
did not abuse its discretion in finding that it was in the children’s best interest to grant Thetford
the exclusive right to determine their primary residence. The trial court did not err in granting
Thetford’s motion to modify custody of the children. We overrule Gray’s issue on appeal.
                                               Conclusion
       We affirm the trial court’s judgment.




                                                                     RICK STRANGE
                                                                     JUSTICE


June 10, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  4